DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE102018213912.1, filed on 8/17/2018.
Claim Objections
Claims 4 and 9 are objected to because of the following informalities:  
Claim 4 – the recitation, “a mounting end plate in contact with the fuel cell unit and arranged furthest away from the mounting plate” should be amended to recite” -- a mounting end plate in contact with the second fuel cell unit and arranged furthest away from the mounting plate--.
Claim 9 –  the recitation, “wherein the volumetric flow of the fuel cell device” should be amended to recite:  -- wherein the volumetric flow rate of one or more of the media through the fuel cell device--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-7 and 11 is/are rejected under 35 U.S.C. 102(a)(1) and 102/(a)(2) as being anticipated by Fuglevand (US 2002/0031692 A1 – see IDS) .
	Regarding Claim 1, Fuglevand discloses a fuel cell device (fuel cell power system 10) [pars. 0038-39,0071-78; Figs. 1,3], comprising:
a mounting plate (subrack 76); and
a first fuel cell unit (fuel cell cartridge 14) having a predefined number of fuel cells 90, which is arranged on the mounting plate,
wherein the mounting plate and the first fuel cell unit include first media connections (conduits 86,87 coupled with fuel distribution frame 70) for guiding media and first electrical contact points (terminals 69 and contacts 84) for electrically connecting the first fuel cell unit to the mounting plate, and
wherein second media connections (apertures 72 defining passageways 73) and second electrical contact points (contacts 69) are designed or arranged on the first fuel cell unit in such a way that the first fuel cell unit can be connected or is connected to a second fuel cell unit in a mechanical fluid connection for further guidance of the media and electrical connection for power uptake.
	Regarding Claim 2, Fuglevand discloses wherein the first and second fuel cell units are combined to form a stack [Fig. 1].
	Regarding Claim 3, Fuglevand discloses wherein the mounting plate is associated with a mounting frame (housing 12) with drawer compartments into which the first and second fuel cell units can be inserted or from which the first and second fuel cell units can be removed, and wherein the mounting frame is designed with media lines and with electrical lines in such a way that the first and second fuel cell units when inserted into the drawer compartments are connected with mechanical fluid connection and electrical connection to the mounting plate [pars. 0038,0074-77; Fig. 1].
	Regarding Claim 6, Fuglevand discloses the fuel cell device further comprising a control unit (control system 30), having a memory and designed to inquire about one or more operating parameters of the fuel cell device and to record a chronological course of the one or more operating parameters, the control unit connected for communication with the mounting plate [pars. 0046,0054,0058-63,0066-67,0070,0082,0087-89; Figs. 2,4].
	Regarding Claim 7, Fuglevand discloses a method for monitoring and structurally adapting a fuel cell device including a mounting plate (subrack 76), and a first fuel cell unit (fuel cell cartridge 14) having a predefined number of fuel cells 90, the first fuel cell unit arranged on the mounting plate, wherein the mounting plate and the first fuel cell unit include first media connections (conduits 86,87 coupled with fuel distribution frame 70) for guiding media and first electrical contact points (terminals 69 and contacts 84) for electrically connecting the first fuel cell unit to the mounting plate, and wherein second media connections (apertures 72 defining passageways 73) and second electrical contact points (contacts 69) are designed or arranged on the first fuel cell unit in such a way that the first fuel cell unit can be connected or is connected to a second fuel cell unit in a mechanical fluid connection for further guidance of the media and electrical connection for power uptake [pars. 0038-39,0046,0054,0058-63,0066-67,0070-78,0082,0087-89; Figs. 1-4], the method comprising:
detecting one or more operating parameters of the fuel cell device by a control device (control system 30);
recording and evaluating a chronological course of the one or more operating parameters; 
if the evaluating shows that a power output of the fuel cell device is too limited, then expanding the fuel cell device by one or more fuel cell units; and
if the evaluating shows that the power output of the fuel cell device is too large, then reducing the fuel cell device by one or more fuel cell units.
	Regarding Claim 11, Fuglevand discloses wherein the first media connections are configured to guide a coolant and reactants {That is, Fuglevand teaches plenum 51 having associated ports 52 corresponding to the fuel cell cartridges, and an air temperature control assembly 50 including the plenum [par. 0049]}.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuglevand, as applied to claim 7 above.
	Regarding Claim 8, Fuglevand teaches monitoring one operating parameter (e.g., supply of fuel, and/or monitoring voltages of fuel cell), wherein a volumetric flow rate of one or more of the media (e.g., oxygen) flowing through the mounting plate and the one or more fuel cell units is adjusted without expanding and reducing the fuel cell device by one or more of the fuel cell units [pars. 0046-48,0054].  Fuglevand fails to explicitly teach wherein a tolerance range is predefined for at least one of the operating parameters of the fuel cell device.  However, predefining a tolerance range for at least one operating parameter of a fuel cell device is a common practice of increasing or decreasing energy supplied by the fuel cell device.  For example, Fuglevand teaches the control system monitors high and low voltages of fuel cell cartriges [par. 0042].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have modified the method of Fuglevand to have predefined a tolerance range for at least one of the operating parameters of the fuel cell and adjusted a volumetric flow rate of one or more of the media flowing through the mounting plate and the one or more fuel cell units without expanding and reducing the fuel cell device by one or more of the fuel cell units, without undue experimentation and with a reasonable expectation of success.
	Regarding Claim 9, modified Fuglevand discloses wherein the volumetric flow rate of one or more of the media through the fuel cell device is adapted in such a way that the fuel cell device corresponds to an optimum as regards the associated operating parameter, at which the fuel cell device achieves a predetermined maximum power (refer to explanation provided in rejection of claim 8).
	Regarding Claim 10, modified Fuglevand discloses wherein the at least one operating parameter relates to a voltage level of the fuel cell device (refer to explanation provided in rejection of claim 8).
	Claim(s) 1-2, 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osenar (US 2006/00245454 A1) in view of Steinbroner (US 2006/0093890 A1).
	Regarding Claim 1, Osenar discloses a fuel cell device (fuel cell stack 22) [pars. 0054-55,0062,0073,0077-78,; Figs. 1,8], comprising:
a mounting plate (end plate 23); and
a first fuel cell unit (fuel cell cassette 1) having a predefined number of fuel cells (unit cells 7), which is arranged on the mounting plate,
wherein the mounting plate and the first fuel cell unit include first media connections (manifold openings 9 forming channels 29 through the cassettes and internal channels of endplate) for guiding media, and
wherein second media connections (manifold openings 9 forming channels 29 through the cassettes) and second electrical contact points (separators 6) are designed or arranged on the first fuel cell unit in such a way that the first fuel cell unit can be connected or is connected to a second fuel cell unit in a mechanical fluid connection for further guidance of the media and electrical connection for power uptake.
	Osenar fails to explicitly disclose wherein the mounting plate and the first fuel cell unit include first electrical contact points for electrically connecting the first fuel cell unit to the mounting plate.  However, Steinbroner, from the same field of endeavor, discloses a fuel cell device (fuel cell stack 10) comprising mounting plates (end plates 12,14) and plurality of fuel cell units 16 arranged on the mounting plates, wherein each of the mounting plates and the plurality of the fuel cell units include media connections for guiding media (i.e., media 42,44,65 enter through ports 43,45,65, respectively, and exit through ports 47,49,63) and first electrical contact points (not shown) for electrically connecting the first fuel cell unit to the mounting plate {That is, respective contacts 18,20 are provided directly on end plates 12,14} [Steinbroner – pars. 0039-41].  Steinbroner further teaches that contacts 18 and 20 have been schematically depicted in FIG. 1 and may be accessible from a variety of locations [Steinbroner – pars. 0039-41].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of Steinbroner to have modified the fuel cell device of Osenar to have provided first electrical contact points for electrically connecting the first fuel cell unit to the mounting plate as a well-known configuration in the art and well-within the purview of an ordinary skilled artisan.
	Regarding Claim 2, Osenar discloses wherein the first and second fuel cell units are combined to form a stack [Fig. 8].
	Regarding Claim 4, Osenar discloses the fuel cell device further comprising a mounting end plate 23 in contact with the second fuel cell unit and arranged furthest away from the mounting plate, and wherein the mounting end plate is tensioned to the mounting plate by at least one tension element (bolts 15) [par. 0077; Fig. 8].
	Regarding Claim 12, Osenar discloses wherein the mounting end plate is tensioned in a releasable manner to the mounting plate by the at least one tension element {That is, the bolts may be loosened or tightened to adjust the tension} [Fig. 8].
	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osenar (US 2006/0024545 A1) and Steinbroner (US 2006/0093890 A1), as applied to claim 4 above, and further in view of Lai (US 2008/0038594 A1).
	Regarding Claim 5, Osenar fails to disclose the fuel cell device further comprising at least one sensor designed to detect a pretensioning force of the at least one tensioning element.  However, Lai, from the same field of endeavor, discloses a fuel cell device (electrochemical conversion assembly 10 comprising a fuel cell stack 20) including a pair of mounting plates tensioned by at least one tensioning element and at least one sensor (displacement transducer 40) designed to detect a pretensioning force of the at least one tensioning element that may be indicative of fuel cell stack condition such as hydration of the proton exchange membrane [Lai – pars. 0023-31].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of Lai to have further modified the fuel cell device of Osenar to have comprised at least one sensor that may be indicative of fuel cell stack condition such as hydration of the proton exchange membrane.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724